Exhibit 10.3

 

May 12, 2011

 

Behringer Harvard Multifamily REIT I, Inc.

15601 Dallas Parkway, Suite 600

Addison, Texas  75001

 

Re:

Waiver of Certain Reimbursements under the

 

Amended and Restated Property Management Agreement

 

Ladies and Gentlemen:

 

Reference is made to that certain Amended and Restated Property Management
Agreement, dated September 2, 2008 (the “Property Management Agreement”), by and
between Behringer Harvard Multifamily REIT I, Inc., a Maryland corporation (the
“Company”), and Behringer Harvard Multifamily Management Services, LLC, a Texas
limited liability company (the “Property Manager”).  Capitalized terms used
herein but not defined herein shall have the meanings set forth in the Property
Management Agreement.

 

In consideration of the mutual agreements and covenants contained herein, and
for other good and valuable consideration, the receipt and sufficiency of which
is hereby acknowledged, the Company and the Property Manager hereby agree as
follows:

 

1.                                       Waiver of Certain Expense Reimbursement
under the Property Management Agreement.  Pursuant to the Property Management
Agreement, the Property Manager is entitled to receive from the Company a
reimbursement of operating expenses for certain personnel costs or expenses
incurred by the Property Manager.  Pursuant to the Property Management
Agreement, with respect to the operating expense reimbursement owed to the
Property Manager from September 2, 2008 through March 31, 2011, the Property
Manager, on behalf of itself and its affiliates, and its and their respective
successors and assigns, hereby waives the Property Manager’s right to seek
reimbursement from the Company for the Property Manager’s operating expenses
with respect to those off-site personnel who spend a portion of their time (and
are not dedicated to a sole Project) performing work with respect to a Project
or Projects on behalf of the Property Manager.

 

2.                                       Ratification; Effect on Property
Management Agreement.

 

(a)                                  Ratification.  The Property Management
Agreement, as amended by this letter agreement, shall remain in full force and
effect and is hereby ratified and confirmed in all respects.

 

(b)                                 Effect on the Property Management
Agreement.  On and after the date hereof, each reference in the Property
Management Agreement to “this Agreement,” “herein,” “hereof,” “hereunder,” or
words of similar import shall mean and be a reference to the Property Management
Agreement as amended hereby.

 

--------------------------------------------------------------------------------


 

3.                                       Miscellaneous.

 

(a)                                  Governing Law; Venue.  This letter
agreement and the legal relations between the parties hereto shall be construed
and interpreted in accordance with the internal laws of the State of Texas
without giving effect to its conflicts of law principles, and venue for any
action brought with respect to any claims arising out of this letter agreement
shall be brought exclusively in Dallas County, Texas.

 

(b)                                 Modification.  This letter agreement shall
not be changed, modified, or amended, in whole or in part, except by an
instrument in writing signed by both parties hereto, or their respective
successors or assignees.

 

(c)                                  Headings.  The titles and headings of the
sections and subsections contained in this letter agreement are for convenience
only, and they neither form a part of this letter agreement nor are they to be
used in the construction or interpretation hereof.

 

(d)                                 Severability.  The provisions of this letter
agreement are independent of and severable from each other, and no provision
shall be affected or rendered invalid or unenforceable by virtue of the fact
that for any reason any other or others of them may be invalid or unenforceable
in whole or in part.

 

(e)                                  Counterparts.  This letter agreement may be
executed in multiple counterparts, each of which shall be deemed to be an
original as against any party whose signature appears thereon, and all of which
shall together constitute one and the same instrument.  This letter agreement
shall become binding when one or more counterparts hereof, individually or taken
together, shall bear the signatures of all of the parties reflected hereon as
the signatories.  This letter agreement, to the extent signed and delivered by
means of electronic mail or a facsimile machine, shall be treated in all manner
and respects as an original agreement or instrument and shall be considered to
have the same binding legal effect as if it were an original signed version
thereof delivered in person.  No party hereto shall raise the use of electronic
mail or a facsimile machine to deliver a signature or the fact that any
signature was transmitted or communicated through the use of electronic mail or
a facsimile machine as a defense to the formation or enforceability of a
contract and each party hereto forever waives any such defense.

 

[The remainder of this page intentionally blank]

 

2

--------------------------------------------------------------------------------


 

If the foregoing meets with your approval, please indicate your acceptance of
this letter agreement by countersigning a copy of this letter agreement in the
space indicated below.

 

 

Very truly yours,

 

 

 

BEHRINGER HARVARD MULTIFAMILY MANAGEMENT SERVICES, LLC

 

 

 

 

 

By:

/s/ Gerald J. Reihsen, III

 

Name:

Gerald J. Reihsen, III

 

Its:

Executive Vice President

 

 

Acknowledged and agreed, as of

the date first written above:

 

BEHRINGER HARVARD MULTIFAMILY REIT I, INC.

 

 By:

/s/ Howard S. Garfield

 

 Name:

Howard S. Garfield

 

 Its:

Chief Financial Officer

 

 

--------------------------------------------------------------------------------